DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 8/8/2022.  Claims 1, 10, 15 and 25 are amended, claims 3 and 17 are cancelled, and claims 1-2, 4-16, and 18-29 are currently pending.

Allowable Subject Matter
Claims 1-2, 4-16, and 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests a method of controlling quantum states of ions in an ion chain for a quantum operation, comprising: providing a global optical beam to the ions; providing, to each ion in a subset of the ions in the ion chain, a respective orthogonal addressing optical beam; and dynamically controlling each of the addressing optical beams being provided by using a respective channel in a multi-channel acousto-optic modulator (AOM), wherein controlling each of the addressing optical beam includes controlling a frequency difference or a phase difference associated with the global optical beam and the respective addressing optical beam (Claim 1) and the corresponding system (Claim 15).  
Further, Applicant articulates distinguishing features over the cited prior art on pages 9-11 of the 8/8/2022 Response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872